                                         Receipt number AUSFCC-6961465



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS

1.    Corinthia J. Alexander
2.    Deidre L. Alexander
3.    DeVeren L. Alexander
4.    Samuel A. Alfred
5.    Chaundra D. Allen
6.    Richard W. Allen                                 21-1143 C
                                            Case No. ______________
7.    Duane Anthony                         (Judge ________________ )
8.    Angelo C. Argumon
9.    Anita Armstrong
10.   David A. Arredondo                         COMPLAINT
11.   Sidney C. August
12.   Antonio R. Austin
13.   Sarah Balsano
14.   John Bangart
15.   James P. Barker
16.   Lamesha Barnes
17.   Ricky E. Barnes
18.   Christopher Barrow
19.   Stephanie G. Battles
20.   Latisha F. Bellard
21.   Robert P. Bellard
22.   Adekoya I. Bello
23.   Bridget Benjamin
24.   Corey Berg
25.   David Bergeon
26.   Daniel Berlanga
27.   LaToya R. Berry
28.   William C. Bertrand
29.   Crystal L. Bevil
30.   Marcus D. Bevil
31.   Allen R. Biagas
32.   Joel H. Bijeaux
33.   Ronald S. Bishop
34.   Jere Bolden
35.   Tiffiney L. Booker
36.   Eric Boone
37.   Tiffany Botley
38.   Danyelle J. Broussard
39.   Cory E. Brown
40.   Glenn R. Brown
41.   Rachael Cagle
42.   Travis L. Caldwell
43.   Terry N. Cammack
44.   Rosa M. Captain
45.   Bradley Q. Carey
46.   Chad E. Carlson
47.   Lydia L. Carrington
48.   Kandice Carter
49.   Carmen Castillo
50.   Michael A. Cato
51.   Eduardo G. Cervantez
52.   Frank D. Chatham
53.   Mesha K. Chatman
54.   Michael Chavis
55.   Treveon Cheatham
56.   Eric S. Chiles
57.   Raymond Chopane
58.   Joseph H. Chretien
59.   Antwanette G. Clark
60.   Michael Clear

                              2
61.   Erick Clinkscales
62.   Cody C. Coleman
63.   John Coleman
64.   Michael Coley
65.   Anglela Collins
66.   Traman D. Conway
67.   Frank W. Coppock
68.   Jordan A. Corcoran
69.   Alonzo E. Cottrell
70.   Kenneth V. Coursey
71.   Raven M. Crawford
72.   Mable M. Credit
73.   Ezekiel D. Cross
74.   Nicole Cruz
75.   Brandy Dailey
76.   Niketi A. Dale
77.   Krisstopher David
78.   Zamir Davila
79.   David C. Davis
80.   William T. Davis
81.   Vincent Delgado
82.   Bradley N. Denman
83.   Adam D. Denn
84.   Darrell Desormeaux
85.   LaDonna E. Deveraux
86.   Larry D. Deveraux
87.   Carnivorus L. Dews
88.   Melvin Dews
89.   Kevin L. Dickerson
90.   Travis M. Dies
91.   Russell Dodson

                            3
92.    Jalan Dotson
93.    Erica M. Drew
94.    Keith D. DuBose
95.    Charles Duhon
96.    Marciea L. Duhon
97.    Sharon T. Duhon
98.    Craig Edwards
99.    Murphy Edwards
100.   Savannah S. Ehtridge
101.   Ogunsina Elisha
102.   Laura Emerson
103.   Robert Feather
104.   Canetha S. Fielder
105.   Vanessa R. Fogleman
106.   Trenton W. Fontenot
107.   William C. Forse
108.   Jarron C. Foster
109.   Mark H. Fry
110.   Brandon L. Fuqua
111.   DeAndrea C. Fuselier
112.   Yashicka V. Gary
113.   Richard Garza
114.   Amanda Gaus
115.   Renita Gay
116.   Jeffery T. Gilchirest
117.   Aaron C. Girouard
118.   Adrian Gonzalez
119.   Quantis Graves
120.   John Greenwood
121.   Elissa J. Grimmet
122.   Charles T. Grogan

                               4
123.   Tiffany Grogan
124.   Ruben Gutierrez
125.   Cantrica D. Hall
126.   Joshua R. Hallam
127.   Chris E. Hampton
128.   Robyn S. Hancock
129.   Venezia L. Hancock
130.   James Handley
131.   Richard Harris
132.   Chris Hasley
133.   Leititia Hatch
134.   Roshunda Hawkins
135.   Robert Heath
136.   Christopher L. Hebert
137.   Timothy Heidecker
138.   Elton B. Helaire
139.   Iola A. Henderson
140.   Harry Henry
141.   John C. Herbrich
142.   Karen Herbrich
143.   Randall L. Hickox
144.   Darrel Hightower
145.   Dennis A. Hill
146.   Vernon Hill
147.   Paul E. Hinch
148.   Jason R. Hinkle
149.   LaToya Holly
150.   Michael A. Holm
151.   Amber N. Hooper
152.   Maurice Horton
153.   Harlean M. Howard

                               5
154.   Jason D. Huff
155.   James O. Huffman
156.   Ekelem U. Ike
157.   Nmutaka Iloba
158.   Jacob C. Ingram
159.   Shaquille K. Irvin
160.   Jessica L. Ivey
161.   Curtis J. Jack
162.   Dominique N. Jack
163.   Candace J. Jackson
164.   Darnell A. Jackson
165.   Eric M. Jackson
166.   Killand B. Jackson
167.   Nathaniel L. Jackson
168.   Charlotte Jacobs
169.   Chris L. Jefferson
170.   Amanda F. Johnson
171.   Brian L. Johnson
172.   Darrion J. Johnson
173.   Derrick L. Johnson
174.   Devin Johnson
175.   Miranda J. Johnson
176.   Ricardo S. Johnson
177.   Charles A. Jones
178.   Christina M. Jones
179.   Felicia M. Jones
180.   Leonard Jones
181.   Ronald Jones
182.   Solomon Jones
183.   Wanda Jones
184.   Cederick E. Joseph

                              6
185.   David S. Kapparis
186.   Eliud N. Karua
187.   JC Kelley
188.   Muhammad S. Khan
189.   Milton Killen
190.   Monet D. Kimble
191.   Bradley B. Koslan
192.   Michael Kringle
193.   Bryan G. LaCour
194.   Donna LaGrone
195.   Jeffrey A. LaGrone
196.   Emmitt D. Landry
197.   Mark Landry
198.   Jason Lange
199.   Carrie Laprocina
200.   La Toya Larry
201.   Brandon J. LaValley
202.   Sparkle Lee
203.   Amy S. Leleux
204.   William D. Leon
205.   Russell E. Levy
206.   Indria N. Lewis
207.   Terrance R. Lewis
208.   Brent Lindsey
209.   Jeffery T. Lovall
210.   Larry Loville
211.   Toby J. Lynam
212.   Michael W. Mackenroth
213.   Kieasha M. Marshall
214.   Michael R. Mattes
215.   Jesselyn L. May

                               7
216.   Jasmin Mayfield
217.   Floyd A. McClenon
218.   Meocia M. McDowell
219.   Robert E. McGarvey
220.   Justin D. McGowen
221.   Santanna M. Melbert
222.   Jonathan Mergeson
223.   Elizabeth Miller
224.   Justice D. Miller
225.   Markette D. Miller
226.   Ricki Miller
227.   Earl Minard
228.   Gregory Minnard
229.   Andrew J. Montgomery
230.   Joy M. Mount
231.   Charla L. Mulhollan
232.   Robbi Murphy
233.   Brittany Narcisse
234.   Martell J. Nobles
235.   Natasha Nobles
236.   Joshua A. Orin
237.   Matthew C. Osburn
238.   Michael J. Parks
239.   Elvis E. Payne
240.   Steven Penry
241.   Bryan K. Perkins
242.   Herman Perry
243.   Brian Pierre
244.   Billy G. Piske
245.   Edward Pitre
246.   Ebonee Platt

                              8
247.   Chasity Price
248.   Tikisha L. Provost
249.   Steven Ray
250.   Charnika S. Reynolds
251.   James T. Rhoades
252.   Courtney N. Richard
253.   James Richard
254.   Jarmal T. Richardson
255.   Jacobee J. Robertson
256.   Keelem L. Robinson
257.   Darrell Rogers
258.   John W. Root
259.   Reginald Rose
260.   Ricki J. Rowell
261.   Mia C. Rutherford
262.   Dan Rutunda
263.   Pennie R. Sam
264.   Luis F. Sanchez
265.   Robert W. Sanders
266.   Deonte G. Sawyer
267.   Darlene Scruggs
268.   Roberto Serna
269.   Dedrick D. Shavers
270.   Lesean B. Shaw
271.   Candra D. Sims
272.   George E. Smith
273.   Justin C. Smith
274.   Sarah E. Smith
275.   Adrian Soto
276.   Luis A. Soto
277.   Gwendolyn M. Sowell

                              9
278.   James D. Sowell
279.   Steven Sowell
280.   Amanda S. Stanton
281.   Travis L. Stanton
282.   Aubrey V. Steele
283.   Ebony T. Stephenson
284.   Brandon Strong
285.   Kenneth Strong
286.   Parker R. Strong
287.   Willie Strong
288.   Mark L. Sunday
289.   William Switoyus
290.   Dwight D. Talton
291.   Vontrella D. Tate
292.   LeAnna J. Taylor
293.   Earl J. Tebo
294.   Travis W. Thierry
295.   Delisha M. Thomas
296.   Robert E. Thomas
297.   Tyree J. Thomas
298.   Andrew M. Tomas
299.   Perry Turpin
300.   Franciso A. Valdez
301.   Christopher A. Vela
302.   Edmond U. Victor
303.   DiMario Walk
304.   Cosmus L. Walker
305.   Sharecka N. Walker
306.   Michael J. Walston
307.   Francis Warren
308.   Shaye Washington

                             10
309.    Alfred D. Watts
310.    Terry B. Watts
311.    Jason W. Weiblinger
312.    Antoine O. Wells
313.    Lee West
314.    Rita West
315.    Ralph D. Whilhite
316.    Pamela White
317.    La'Loni C. White Winters
318.    Aaron A. Wickliff
319.    Benard Williams
320.    Danysha J. Williams
321.    James A. Williams
322.    Jimmy Williams
323.    Kerry Williams
324.    Mary C. Williams
325.    Peter A. Wolfe
326.    Ashley Woods
327.    Dextel D. Word
328.    Stephen Wycoff
329.    Felipe Young
330.    Jacob R. Young


        Plaintiffs,

   v.

THE UNITED STATES,

       Defendant.
______________________________________




                                     11
                                          COMPLAINT

          1.   The plaintiffs are current and former employees of the Defendant United States at

the U.S. Department of Justice, Bureau of Prisons, at the Federal Correctional Complex (“FCC”)

Beaumont (hereinafter, “Institution”) in Beaumont, Texas. Plaintiffs bring this action against the

Defendant on behalf of themselves and other employees similarly situated for back pay, and other

relief, pursuant to 29 U.S.C. § 216(b), 29 U.S.C. § 1331, 28 U.S.C. § 1346(a)(2), 28 U.S.C. § 1491,

5 U.S.C. § 5596, and the overtime provisions of the Fair Labor Standards Act (FLSA), 29 U.S.C.

§ 207, to remedy the willful and unlawful violations of federal law complained of herein.

                                JURISDICTION AND VENUE

          2.   This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1346(a)(2), 28

U.S.C. § 1331, 28 U.S.C. § 1491, and 29 U.S.C. § 216(b). Venue is proper pursuant to 28 U.S.C.

§ 1402.

                                            PARTIES

          3.   Each of the Plaintiffs in this action is, or has been, an “employee” within the

meaning of Title 5 of the U.S. Code, specifically 5 U.S.C. §§ 2105, 5102, and 5041, and within

the meaning of the Fair Labor Standards Act (FLSA), 29 U.S.C. § 203(e)(1).

          4.   Each of the Plaintiffs is a current or former correctional worker employed by the

United States Department of Justice, Bureau of Prisons, at FCC Beaumont in Beaumont, Texas.

They have given their written consent to be party Plaintiffs in this action pursuant to 29 U.S.C. §

216(b). The consent to sue forms are attached as Exhibit A. These written consent forms set forth

each Plaintiff’s name and home address.

          5.   Defendant United States is, and at all material times has been, an employer under

Title 5 of the U.S. Code, specifically 5 U.S.C. §§ 5102 and 5541. Defendant United States also is,



                                                12
and at all material times has been, a “public agency” and “employer” within the meaning of the

FLSA, 29 U.S.C. § 203(x) and § 203(d). Defendant employs, or has employed, the Plaintiffs and

other employees in similar activities and has its principal place of business in Washington, D.C.

                                               FACTS

       6.      At all times material herein, Plaintiffs have been entitled to the rights, protections,

and benefits provided under the FLSA, 29 U.S.C. § 201, et seq.

       7.      At all times material herein, Plaintiffs have worked in excess of the hourly levels

specified in the FLSA, 29 U.S.C. § 207, and, as a result, at all times material herein have been

entitled to overtime compensation at a rate of not less than one and one-half times their regular

rate of pay for all the hours or work in excess or 8 hours in a work day and/or in excess of 40 in a

workweek.

       8.      FCC Beaumont is a federal correctional complex consisting of three facilities that

are at issue in this lawsuit: FCI Beaumont Low, a low security correctional facility; FCI Beaumont

Medium, a medium security correctional facility; and USP Beaumont, a high security penitentiary.

       9.      The Institution houses thousands of male inmates who have been convicted of

federal crimes, including violent offenders, drug dealers, rapists, murderers, and gang members.

Specifically, FCI Beaumont Low houses over 1,700 inmates, FCI Beaumont Medium houses over

1,400 inmates, and USP Beaumont houses over 1,200 inmates.

       10.     The Institution—including FCI Beaumont Low, FCI Beaumont Medium, and USP

Beaumont—is staffed 24 hours per day, 365 days per year by correctional officers, including

Plaintiffs. The correctional officers’ principal activity is maintaining the safety and security of the

Institution, inmates, and staff. The correctional officers are charged with performing this principal

activity every moment that they are within the Institution, from the moment they begin the



                                                  13
mandatory staff security screening prior to their shifts until they exit the secured confines of the

Institution after their shifts end. Plaintiffs perform their principal activity by, among other things,

ensuring that no contraband is being introduced into the Institution, maintaining constant vigilance

to ensure that nothing out of the ordinary is occurring, immediately addressing any issues that they

see no matter the location and time of day that it occurs, including before their paid shifts begin

and after they end.

       11.     Plaintiffs are assigned to posts within the Institution. Most of the posts are staffed

for 16 or 24 hours per day, although some are staffed for only 8 hours per day.

       12.     When a post is staffed for 24 hours per day, the Defendant assigns a correctional

officer to that post for a scheduled paid shift of 8 hours.1 For a 24-hour post, there are three 8-hour

paid shifts daily, often referred to as Morning Watch, Day Watch and Evening Watch. There is no

overlap of these 8-hour shifts on 24-hour posts.

       13.     For the 24-hour posts, Plaintiffs perform more than 10 minutes of overtime work

each day beyond their scheduled, paid shift because Plaintiffs perform work both before their

scheduled paid start time and/or after the end of their scheduled paid shifts.

       14.     Defendant does not compensate Plaintiffs for the time that Plaintiffs spend

performing daily work outside of their regularly scheduled shifts. At all times material herein,

Defendant has suffered or permitted Plaintiffs to work at least 15-30 minutes each shift, and

sometimes more, before and after their scheduled shift times without compensating Plaintiffs for

this work time.

       15.     This overtime work is administratively feasible to record. Indeed, had Defendant



1
  Because the Institution has implemented a Compressed Work Schedule option, some 24-hour
Housing Unit posts are staffed with two shifts of 12 hours, instead of three shifts of 8 hours. There
is no overlap on the 12-hour shifts on 24-hour Housing Unit posts.
                                                   14
implemented time clocks where Plaintiffs perform their first principal activity (i.e., at the screening

site location) and where Plaintiffs perform their last principal activity (i.e., where Plaintiffs exit

the secure perimeter of the Institution), the unpaid work at issue in this case would have been

recorded.

        16.      The 15-30 minutes of unpaid overtime work at issue in this lawsuit is substantial in

the aggregate.

        17.      The 15-30 minutes of unpaid overtime work at issue in this lawsuit is regular and

recurring as Plaintiffs perform this unpaid work each shift they are assigned to a covered 24-hour

post.

        18.      24-hour posts worked by Plaintiffs at FCI Beaumont Low at issue in this lawsuit

are: Control 1, Compound 1, SHU 1, SHU 2, and A-sides of Housing Units S, T, U, V, W, and X.

        19.      24-hour posts worked by Plaintiffs at FCI Beaumont Medium at issue in this lawsuit

are: Control 1, Compound 1, SHU 1, SHU 2, and A-sides of Housing Units K, L, M, N, and P.

        20.      24-hour posts worked by Plaintiffs at USP Beaumont at issue in this lawsuit are:

Control 1, Compound 1, Main Corridor, SHU 1, SHU 2, and the #1 and #2 posts in Housing Units

AA, AB, BA, BB, CA, CB, DA, DB, EA, EB, FA, and FB.

        21.      There is no scheduled, paid overlap for any of the shifts on the 24-hour posts. For

8-hour paid shifts, the Day Watch shift is from 8:00 a.m. to 4:00 p.m.; Evening Watch is from 4:00

p.m. to midnight; and Morning Watch is from midnight to 8:00 a.m. There is no scheduled, paid

overlap for the 12-hour paid shifts either. Plaintiffs are required to be on their assigned posts, in

uniform and with all assigned equipment and pertinent post information, by the scheduled start of

their paid shift. Failure to meet this requirement subjects the Plaintiffs to discipline. Plaintiffs must

remain on their posts until they are properly relieved. Failure to meet this requirement subjects



                                                   15
Plaintiffs to discipline.

        22.     Defendant has deprived Plaintiffs and other similarly situated employees of

overtime compensation by failing to compensate them for the time that Defendant has suffered or

permitted them to spend engaged in pre-shift work activities, including but not limited to the work

activities described in paragraphs 23-37 below, all of which must be performed on Institution

premises.

        23.     On a daily basis, Plaintiffs assigned to a 24-hour post at any of the three facilities

within Institution begin their unpaid pre-shift work when they start the process of clearing the staff

screening site in the front lobby of FCI Beaumont Low, FCI Beaumont Medium, or USP

Beaumont, depending on their post assignment. At this location, Plaintiffs perform their principal

activity of maintaining safety and security by assuring that no contraband enters the Institution.

Keeping contraband out of the prisons is a principal activity performed by Plaintiffs.

        24.     At minimum, clearing the security screening site is integral and indispensable to

Plaintiffs’ principal activity of maintaining safety and security of staff, inmates, and the Institution,

because it is intrinsic to that principal activity and one with which they cannot dispense if they are

to safely perform their job duties as correctional officers in the dangerous prison environment.

        25.     The compensable (but unpaid) workday continues when Plaintiffs collect and don

their duty belts, protective vests, and other required equipment after clearing the staff screening

site, including required metal chains and chits, which are essential to hold keys and access

equipment. Retrieving and donning the duty belt and metal chains and chits must be performed on

Defendant’s premises after clearing the screening site because Plaintiffs cannot wear their duty

belts, protective vests, and metal chains as they walk through the upright metal detector without

sounding the alarm. Collecting and donning equipment on the employer’s premises is compensable



                                                   16
work but unpaid at the Institution.

        26.     At minimum, collecting and donning security and accountability equipment on the

Institution’s premises is integral and indispensable to Plaintiffs’ principal activity of maintaining

safety and security of staff, inmates, and the Institution because these activities are intrinsic to that

principal activity, and ones with which they cannot dispense if they are to safely perform their job

duties as correctional officers in the dangerous prison environment.

        27.     Regardless of the 24-hour post they are assigned to inside any of the three facilities

within the Institution, after Plaintiffs clear the staff screening site and collect and don their duty

belt and other equipment, Plaintiffs continue to perform pre-shift work activities as part of the

continuous workday for which they are not paid. For all posts at issue, Plaintiffs perform their

principal activity of maintaining safety and security on the way to their assigned posts inside the

secure confines of the Institution because they, at all times, are in uniform and identifiable to the

inmates and staff as correctional officers, and remain vigilant, alert, and ready to respond to

emergencies. They perform these pre-shift tasks without pay.

        28.     After donning their duty belts, protective vests, and collecting and donning other

equipment, Plaintiffs at FCC Beaumont will be visually identified by the Control Center officer in

whichever facility they are assigned who will allow them entrance into a sally port, where they are

required to flip their accountability chit signifying that they are on duty and inside the secured

confines of the Institution. After clearing the sally port, Plaintiffs walk down an outdoor walkway

in each facility called a breezeway which terminates in a locked slider gate leading onto the

compound at FCI Beaumont Low and FCI Beaumont Medium, and a second sally port leading

onto the main corridor at USP Beaumont. In addition, at USP Beaumont, depending on their

assigned post, Plaintiffs may need to clear through a locked gate in the middle of the compound,



                                                   17
which splits the USP compound in two and is controlled by the Compound or Main Corridor

officer. Once Plaintiffs clear the slider at FCI Beaumont Low or FCI Beaumont Medium, or the

sallyport at USP Beaumont, Plaintiffs are locked inside the Institution with the inmates with no

control over the sally port and/or slider doors.

        29.     Plaintiffs at FCC Beaumont continue to perform unpaid security work after clearing

the slider or sallyport and while walking to their 24-hour posts inside the secure confines of the

Institution. While walking to their posts, Plaintiffs observe and correct inmate behavior, respond

to inmate questions, check for security breaches in the perimeter fence and elsewhere inside the

Institution, check for contraband, run to locations where body alarms sound, and respond to other

emergencies as they arise. At all times Plaintiffs are within the secure confines of the Institution,

including while walking to their posts, Plaintiffs are subject to the rules and regulations of the

Institution and the U.S. Bureau of Prisons and are in uniform and identifiable to all inmates as

correctional officers.

        30.     At minimum, these patrol and security activities performed by Plaintiffs as they

walk to their posts are activities that are integral and indispensable to Plaintiffs’ principal activity

of maintaining safety and security of staff, inmates, and the Institution because they are intrinsic

to that principal activity, and ones with which they cannot dispense if they are to safely perform

their jobs as correctional officers in the dangerous prison environment.

        31.     Once Plaintiffs arrive at their posts inside the Institution, they continue to perform

unpaid safety and security work as they inspect, account for, and exchange equipment—including

but not limited to radios, oleoresin capsicum (“OC”) spray and keys—with the outgoing

correctional officer assigned to that post. Plaintiffs also perform a vital (but unpaid) information

exchange with the outgoing correctional officer about any significant security events that occurred



                                                   18
the previous shift so that the oncoming correctional officer has all the important information they

need to maintain security of the inmates, staff, and post during their shift.

        32.     At minimum, performing this vital information and equipment exchange on the

assigned post is integral and indispensable to Plaintiffs’ principal activities of maintaining safety

and security of staff, inmates, and the Institution because the exchange is intrinsic to that principal

activity, and one with which they cannot dispense if they are to safely perform their jobs as

correctional officers in the dangerous prison environment.

        33.     While two officers engage in this critical information and equipment exchange with

each other on each post (i.e., the oncoming and outgoing officer), only one officer is paid for this

work time because there is no scheduled paid overlap to the shifts even though there is, in fact, an

overlap to the shifts.

        34.     Defendant is aware that there is a de facto overlap of Plaintiffs’ shifts and knows

how to overlap shifts. For example, there has been a 15-minute scheduled, paid overlap between

the two 8 hour shifts on 16-hour posts in the Institution since at least 2014.

        35.     Defendant has also deprived Plaintiffs and other similarly situated employees of

overtime compensation by failing to compensate them for the time that Defendant has suffered or

permitted them to engage in post-shift activities, all of which must be performed on Institution

premises. These activities include, but are not limited to, exchanging information and equipment

on the assigned post with oncoming staff, remaining vigilant, alert, and ready to respond to

emergencies while within the secured confines of the Institution, observing and correcting inmate

behavior, looking for contraband, responding to body alarms and other emergencies. These

activities are all part of the continuous workday and are compensable, but they are unpaid at the

Institution.



                                                  19
       36.     At minimum, these on-post equipment and information exchanges and the patrol

and security activities performed by Plaintiffs as they walk back to the Control Center after their

shifts are activities that are integral and indispensable to Plaintiffs’ principal activity of

maintaining safety and security of staff, inmates, and the Institution because they are intrinsic to

that principal activity, and ones with which they cannot dispense if they are to safely perform their

job duties as correctional officers in the dangerous prison environment.

       37.     Plaintiffs are required to, and do, respond to emergencies, including violent fights

between inmates, within the Institution on unpaid time when such emergencies occur while they

are walking to their posts prior to their shifts, or while they are walking from their posts back to

the Control Center after their shifts. Failure to respond to an emergency results in discipline up to

and including termination.

       38.     While the 24-hour correctional officer posts are primarily staffed with correctional

officers, due to staff shortages, non-custody correctional workers are often “augmented” to cover

correctional officer posts or are assigned to work correctional officer posts during scheduled

overtime shifts. Non-custody positions include but are not limited to workers assigned to food

services, recreation and education staff, and correctional services staff.

       39.     When non-custody workers are augmented and assigned to a correctional officer

post, the non-custody worker performs the same unpaid work duties as a correctional officer and

arrives and departs at the same time that a correctional officer working the same shift on the same

post would. Thus, Plaintiffs who are non-custody workers have been suffered or permitted to

perform the same unpaid work daily, as described above, to maintain the safety and security of the

Institution. However, similar to the custody worker Plaintiffs, Defendant only compensated non-

custody worker Plaintiffs for their scheduled hours of work and did not compensate them for their



                                                 20
pre-shift or post-shift work when they worked on a correctional officer post.

                                            COUNT I

             FAILURE TO PROPERLY COMPENSATE EMPLOYEES FOR
                    THE ENTIRE CONTINUOUS WORKDAY

       40.     Plaintiffs hereby incorporate by reference Paragraphs 1 through 39 in their entirety.

       41.     Section 7(a) of the FLSA (29 U.S.C. § 207(a)) provides that an employer shall

compensate its employees at a rate not less than one and one-half times their regular rate for each

hour employed in excess of 40 hours per week. In addition, section 551.501 of Part 5 of the Code

of Federal Regulations, 5 C.F.R. § 551.501, provides that federal agency employers such as the

Bureau of Prisons, shall compensate their employees at a rate of not less than one and one-half

times the employees’ regular rate of pay for all hours of work in excess of 8 in a day and/or 40 in

a workweek. At all or some of the times material herein, Plaintiffs and other employees similarly

situated have been entitled to FLSA overtime pay for all hours of work in excess of eight (8) in a

day and/or forty (40) in a workweek.

       42.     For federal employees such as Plaintiffs, time spent in a paid, nonwork status, such

as holiday, paid leave, compensatory time off, and excused absences, is considered “hours of

work” for purposes of calculating overtime entitlement. 5 C.F.R. § 551.401(c).

       43.     At all or some of the times material herein, and since March 31, 2018, Plaintiffs

have worked for Defendant at FCC Beaumont. At all times material herein, each of the Plaintiffs

has worked hours in excess of forty (40) hours per week and/or eight (8) hours a day. In addition,

at all times material herein, each of the Plaintiffs has performed uncompensated pre-shift and/or

post-shift work.

       44.     At all times material herein, Plaintiffs have been entitled to be compensated with

overtime pay for time spent performing work prior to their paid shift start times. Defendant,

                                                21
however, has failed to count as work the pre-shift tasks that Plaintiffs regularly perform outside of

their paid shift times, including the time that Plaintiffs spend clearing the required staff screening

sites, picking up and donning equipment, security work performed while traversing the compound

of FCI Beaumont Low or FCI Beaumont Medium, or the main corridor of USP Beaumont, or while

walking to their assigned post, and completing a shift exchange with an outgoing correctional

officer.

           45.   At all times material herein, Plaintiffs have been entitled to be compensated with

overtime pay for time spent performing work after the end of their scheduled paid shifts.

Defendant, however, has failed to count as work the post-shift tasks that Plaintiffs have performed

outside of their paid shift times including the time that Plaintiffs spend completing a shift exchange

with the oncoming correctional officer following their shift, and security and patrol work

performed while crossing the compound or main corridor walking back to the Control Center.

           46.   Because Defendant has failed to count as compensable work time the required pre-

shift and post-shift tasks, Plaintiffs have not been compensated for all hours of overtime work as

required by the FLSA.

           47.   By failing and refusing to pay Plaintiffs and other employees similarly situated the

overtime pay required under law, Defendant has violated, and is continuing to violate in a willful

and intentional manner, the provisions of the FLSA. As a consequence, at all times material herein,

Plaintiffs have been unlawfully deprived of overtime compensation and other relief for the

maximum statutory period allowed under federal law.

           48.   As a result of Defendant’s willful and purposeful violations of the FLSA and Title

5, there have become due and owing to each of the Plaintiffs various amounts that have not yet

been precisely determined. The employment and work records for each Plaintiff are in the



                                                  22
exclusive possession, custody and control of Defendant and its public agencies and Plaintiffs are

unable to state at this time the exact amounts owing to each of them. Defendant and its public

agencies are under a duty imposed by the Government Accounting Office retention schedule, 29

U.S.C. §211(c), and various statutory and regulatory provisions to maintain and preserve payroll

and other employment records with respect to Plaintiffs and other employees similarly situated

from which the amounts of Defendant's liability can be ascertained.

       49.     Pursuant to 29 U.S.C. § 216(b), Plaintiffs are entitled to recover backpay and

liquidated damages in an amount equal to their backpay for Defendant’s failure to pay overtime

compensation in compliance with the FLSA.

       50.     Pursuant to the Back Pay Act, 5 U.S.C. § 5596, Plaintiffs are entitled to recover

interest on their backpay damages for Defendant’s failure to pay them overtime compensation.

       51.     Plaintiffs are entitled to recover attorneys’ fees and costs under 29 U.S.C. § 216(b),

the Back Pay Act, 5 U.S.C. § 5596, as well as other applicable laws and regulations.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on their own behalf and on behalf of all others similarly situated

who are or become Plaintiffs in this lawsuit, pray that this Court:

       (a) Enter judgment declaring that Defendant has willfully and wrongfully violated its

statutory obligations, and deprived each Plaintiff of their rights under the FLSA and Title 5;

       (b) Award each Plaintiff monetary damages, including backpay and liquidated damages equal

to their unpaid compensation, plus interest;

       (c) Award Plaintiffs their reasonable attorneys’ fees to be paid by Defendant, and the costs

and disbursements of this action; and

       (d) Grant such other relief as may be just and proper.



                                                 23
Dated: March 31, 2021   Respectfully submitted,

                        /s/ Molly A. Elkin
                        Molly A. Elkin
                        McGILLIVARY STEELE ELKIN LLP
                        1101 Vermont Avenue, N.W.
                        Suite 1000
                        Washington, D.C. 20005
                        Phone: (202) 833-8855
                        mae@mselaborlaw.com

                        Counsel of Record for Plaintiffs

                        Sarah M. Block
                        McGILLIVARY STEELE ELKIN LLP
                        1101 Vermont Avenue, N.W.
                        Suite 1000
                        Washington, DC 20005
                        Phone: (202) 833-8855
                        smb@mselaborlaw.com

                        Of Counsel for Plaintiffs




                        24
